DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 11-16 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 11, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A filling and draining device for filling and draining a lubricant into or from a housing, the filling and draining device comprising: a lubricant line through which, during filling, the lubricant flows into the housing, and, during draining, the lubricant flows out of the housing, a valve through which the lubricant flows during filling and draining, and the valve adopts a first aperture width for the lubricant for filling and the valve adopts a second aperture width for the lubricant for draining.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claims 17-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 17, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A transmission housing with a housing area for arranging a power take-off (PTO) on the transmission housing, and with a lubricant line for supplying the power take-off with a lubricant from the transmission housing and for filling the transmission housing with the lubricant, a filling and draining device comprising the lubricant line through which, during filling, the lubricant flows into the housing, and, during draining, the lubricant flows out of the housing, and a valve through which the lubricant flows during filling and draining, the valve adopts a first aperture width for the lubricant for filling and the valve adopts a second aperture width for the lubricant for draining.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654